lN THE UN|TED STATES D|STR|CT COURT
WESTERN D|STR|CT OF ARKANSAS
HARR|SON D|VlSlON

CHAD AND TONYA R|CHARDSON,
lndividually, and as Parents and

Next Friends of L. PLA|NT|FFS
V. CASE NO. 3:17-CV-O3111
OMAHA SCHOOL D|STR|CT DEFENDANT

MEMORANDUM OP|N|ON AND ORDER

Now pending before the Court are Defendant Omaha School District’s (“the
District”) Motion for Summary Judgment (Doc. 36), Statement of Facts (Doc. 37)l and
Brief in Support (Doc. 38); P|aintiffs Chad and Tonya Richardson’s Response in
Opposition (Doc. 41) and Statement of Facts (Doc. 42); and the District’s Rep|y (Doc. 47).
For the reasons explained below, the Motion is GRANTED.

|. BACKGROUND

The Richardsons, individually and on behalf of their child, L., filed a due process
complaint on November 29, 2016, before the Arkansas Department of Education,
concerning claims brought under the |ndividuals with Disabi|ities Education Act (“lDEA"),
20 U.S.C. § 1400, et seq. The Richardsons alleged in their due process complaint that
L., while attending school in the District, was denied the right to a free, appropriate public
education (“FAPE”). The parties participated in a due process hearing before a hearing
officer appointed by the Arkansas Department of Education, and the hearing officer
issued his final decision on Apri| 14, 2017.

On July 13, 2017, the Richardsons appealed the hearing officer’s decision to this

Court in Case No. 3:17-CV-3053. The hearing officer had found in their favor on some of

 

 

their claims, but in favor of the District on other claims. |n particular, the hearing officer
concluded that the “District denied [L] FAPE between November 29, 2014 and November
29, 2016 by failing to comprehensively reevaluate [L], as well as failing to provide lEPs
[“lndividualized Education Program"] reasonably calculated to enable [L] to make
progress appropriate in light of his specific circumstances.” (Doc. 1-2 at 51). The District
was ordered to evaluate L. within the next 30 days “for [the] purpose of obtaining a
comprehensive understanding of [L’s] academic, social and behavioral deficits" and then
“reconvene [L’s] lPE team to develop and update [L’s] lEP based on the information
received from the updated evaluations (regard|ess of whether [L] is able to return to
school or whether he needs homebound services).” ld. at 51-52.

The Richardsons lost before the hearing officer on their claims that peer-bullying
and teacher-bullying of L. denied him FAPE under the lDEA. See id. at 43. Of the four
incidents of bullying raised during the hearing, the hearing officer determined that only
one of the incidents actually qualified as bullying. He concluded that, “[r]egardless, all
incidents were promptly and thoroughly investigated.” ld. at 47. The hearing officer then
made a finding that the incidents described as “bul|ying”-and the District’s response to
those incidents_did not violate the lDEA and “d[id] not constitute a violation of FAPE.”
/d. at 48.

This Court ultimately dismissed Case No. 3:17-CV-3053 without prejudice
because the Richardsons never served the Complaint. See Doc. 7, Case No. 3.:17-CV-
3053. Then, on December 4, 2017, the Richardsons filed the instant lawsuit and served

it. Eventually, the District and the other defendants who had been named in the Complaint

filed a motion for partial dismissal of some of the Richardsons’ claims. The Court granted
the motion in a Memorandum Opinion and Order issued on March 22, 2018 (Doc. 23).
Count l of the Complaint was dismissed with prejudice, due to the running of the
statute of limitations1 Counts lV-lX were dismissed without prejudice under Federa| Ru|e
of Civil Procedure 12(b)(6) for failure to state a claim. This left for later resolution Counts
ll and ll|--which are now the subject of the District’s Motion for Summary Judgment.
Count ll asserts that the District discriminated against L. in violation of § 504 of the
Rehabilitation Act, 29 U.S.C. § 701, et seq. (“§ 504”). The Richardsons contend that the
District was aware that L. was being bul|ied by other children and by at least one of his
teachers due to his disabilities, but was deliberately indifferent to the bullying and took no
steps to protect L. Count lll is similar to Count ll in that it alleges that the District
discriminated against L. in violation of the Americans with Disabi|ities Act (“ADA"), 42
U.S.C. § 12131-12165. The Richardsons maintain that L. -did not receive the same
services, programs, and activities that children in the District without disabilities received,
due to the fact that L. was subjected to a hostile and bullying environment at school.
Section 504 and the ADA contain exceedingly similar prohibitions on disability
discrimination Section 504 states that “[n]o otherwise qualified individual with a disability

in the United States . . . shall, solely by reason of her or his disability, be excluded from

 

1 Count l was a request by the Richardsons for attorney’s fees for prevailing at the
administrative level on the issue of L. being denied FAPE due to the District’s failure to
comprehensively evaluate him and provide reasonable lEPs. The Court dismissed the
request for fees as time-barred, noting that “the parties here are in agreement that a party
aggrieved by a hearing officer’s findings has a maximum of 90 days to appeal to the
district court, or else the findings are deemed final.” (Doc. 23 at 7). Since the Court
concluded that the Richardsons brought their claim for attorney’s fees 144 days after the
hearing officer's decision became fina|, the claim was filed too late and was dismissed
with prejudice on that basis. See id. at 11.

the participation in, be denied the benefits of, or be subjected to discrimination under any
program or activity receiving Federal financial assistance,” 29 U.S.C. § 794. The ADA’s
corresponding language states that “no qualified individual with a disability shall, by
reason of such disability, be excluded from participation in or be denied the benefits of
the services, programs, or activities of a public entity, or be subjected to discrimination by
any such entity,” 42 U.S.C. § 12132.

On summaryjudgmentl the District argues that the Richardsons have produced no
evidence from which a jury could reasonably conclude that the District and its staff are
liable for violations of the Rehabilitation Act or the ADA by deviating from accepted
professional practices or standards in their response to allegations of bullying. The
District further contends that there is no evidence to suggest the District acted in bad faith
with respect to complaints of bullying or that it engaged in intentional wrongdoing in
handling the bullying claims. ln making these arguments, the District relies primarily on
the administrative hearing officer’s decision, which considered and rejected the
Richardsons’ claims that L. was denied FAPE due to bullying and/or the District’s lack of
an appropriate response to bullying.

On summaryjudgment, the Richardsons focus not on bullying, but on the hearing
officer’s conclusion that the District failed to conduct proper educational assessments and
provide lEPs that were suited to L.’s needs. The Richardsons’ briefing makes clear that

they believe Counts l| and lll do not have much, if anything, to do with bullying. ln fact,

no facts or legal argument about bullying are contained in their brief and statement of
undisputed facts.2
Though the Richardsons agree that the District has referred in its opening brief to
the facts surrounding the bullying allegations that were developed in the administrative
hearing, they think that mere references to the hearing officer’s opinion are not enough
to meet the District’s initial burden under Rule 56. lnstead, they argue that the District
was obligated on summary judgment to cite to specific “actions taken by the school and
its employees, as well as an explanation for the alleged reasonableness of those actions,”
(Doc. 41 at 5), in order to trigger a fulsome response To summarize, then, the
Richardsons maintain they are not obligated to provide any facts to support their claims
on Counts ll and lll, but if they are wrong and a response is required, the only facts that
truly matter are those that show the District’s failure to evaluate L. for services and provide
him with an appropriate lEP. The Court will take up the parties’ arguments on summary
judgment below.
||. LEGAL STANDARD
A. Summary Judgment
The legal standard for summary judgment is well established Under Federal Rule
of Civil Procedure 56(a), “[t]he court shall grant summary judgment if the movant shows

that there is no genuine dispute as to any material fact and the movant is entitled to

 

2 Also attached to their brief are complete transcripts of the depositions of Tonya and
Chad Richardson. However, the Richardsons’ brief and statement of facts in support of
their response to summary judgment fail to cite the Court to any portion of either
deposition that refers to bullying. lndeed, the brief cites to no portion of either parent’s
testimony at al/. See Doc. 41 at 10 (making only the following oblique reference to the
Richardsons’ depositions: “see generally Ex. B (Deposition of Tonya Richardson); Ex. C
(Deposition of Chad Richardson)”).

 

 

judgment as a matter of law." The Court must review the facts in the light most favorable
to the opposing party and give that party the benefit of any inferences that can be drawn
from those facts. Canada v. Union Elec. Co., 135 F.3d 1211, 1212-13 (8th Cir. 1997). The
moving party bears the burden of proving the absence of a genuine dispute of material
fact and that it is entitled to judgment as a matter of law. See Fed. R. Civ. P. 56(c);
Matsushita Elec. lndus. Co. v. Zenith Radio Corp., 475 U.S. 574l 586-87 (1986); Nat’/
Bank of Commerce of El Dorado, Ark. v. Dow Chem. Co., 165 F.3d 602 (8th Cir. 1999).

The movant’s initial burden on summary judgment is “far from stringent, for it is
sufficient if the movant points out that the record does not contain a genuine issue of
material fact and identifies that part of the record which bears out his assertion." Handeen
v. Lemaire, 112 F.3d 1339, 1346 (8th Cir. 1997) (internal quotation marks and alterations
omitted). But “[e]ven when the non-movant bears the burden of proof at trial, simply filing
a summaryjudgment motion does not immediately compel the party opposing the motion
to come forward with evidence demonstrating material issues of fact as to every element
of its case.” ld. (internal quotation marks omitted).

B. E|ements of § 504 and ADA C|aims

“To prevail on a claim under § 504, a plaintiff must demonstrate that: (1) he is a
qualified individual with a disability; (2) he was denied the benefits of a program or activity
of a public entity which receives federal funds; and (3) he was discriminated against based
on his disability.” Gorman v. Ban‘ch, 152 F.3d 907, 911 (8th Cir. 1998) (footnote omitted)
(citing 29 U.S.C. § 794(a)). Section 504 requires that “‘a person’s disability serve as the

Ul

sole impetus for a defendant’s adverse action against the plaintiff, Wojewski v. Rapid

City Reg'l Hosp., /nc., 450 F.3d 338, 344 (8th Cir. 2006) (emphasis in original). “Although

 

 

the ADA has no federal funding requirement it is otherwise similar in substance to the
Rehabilitation Act, and cases interpreting either are applicable and interchangeable.”
Wojewsk/', 450 F.3d at 344 (internal quotation marks omitted); see also Hoekstra by &
through Hoekstra v. /ndep. Sch. Dist. No. 283, 103 F.3d 624, 626 (8th Cir. 1996)
(“[E]nforcement remedies, procedures and rights under Title ll of the ADA are the same
as under § 504[.]”).

When both § 504 and ADA claims are asserted against a defendant based on a
failure to provide educational services for a disabled child, “the plaintiff must prove that
school officials acted in bad faith or with gross misjudgment." Birmingham v. Omaha Sch.
Dist., 220 F.3d 850, 856 (8th Cir. 2000). ln order to establish bad faith or gross
misjudgment, a plaintiff must show that the defendant’s conduct “depart[ed] substantially
from ‘accepted professional judgment, practice or standards [so] as to demonstrate that
the person[s] responsible actually did not base the decision on such a judgment.”’ B.M.
ex re/. Mi//er v. S. Ca//away R-// Sch. Dist., 732 F.3d 882, 887 (8th Cir. 2013) (internal
citations omitted; alterations in original). As the Eighth Circuit has explained:

Because the ADA and § 504 do not create general tort liability for

educational malpractice, bad faith or gross misjudgment requires something

more than mere non-compliance with the applicable federal statutes. The

defendant’s statutory non-compliance must deviate so substantially from

accepted professional judgment, practice, or standards as to demonstrate

that the defendant acted with wrongful intentl
/d. (internal citations omitted and cleaned up).

Further, to recover compensatory damages under § 504 or the ADA, a plaintiff
must establish discriminatory intent. Meag/ey v. City of Litt/e Rock, 639 F.3d 384, 389 (8th

Cir. 2011) (holding discriminatory intent may be inferred by deliberate indifference to the

fact a given action will result in violation of federally protected rights). And even though

neither § 504 nor the ADA contains an exhaustion requirement, if a plaintiff brings a claim
under either statute seeking relief that is available under the lDEA, the plaintiff must first
exhaust the administrative remedies available under the lDEA before filing suit in court.
B.M. ex re/. Mi//er, 732 F.3d at 886 n.3.
|||. D|SCUSS|ON
A. The District’s initial Burden of Proof Under Rule 56

A threshold issue to address is the Richardsons’ argument that the District failed
to meet its initial burden of proof under Rule 56, such that the Richardsons were not even
obligated to respond to the motion with their own interpretation of the facts and their own
legal arguments to justify denying the request for summaryjudgment See Doc. 41 at 5-
6.

The only claims left in the case, Counts ll and lll, do appear to turn on the
Richardsons’ assertion that L. was bullied by other students and perhaps some teachers,
and that the bullying and the District’s lack of appropriate response constituted disability
discrimination in violation of § 504 and the ADA. However, the Richardsons maintain on
summary judgment that there is more to their § 504 and ADA discrimination claims than
just the bullying allegations At the same time, the Richardsons do not dispute the
District’s statement that all facts about bullying and the District’s response to bullying were
raised during the administrative hearing, and no new facts about bullying have been
revealed since then. The Richardsons do not discuss the alleged bullying incidents in
their brief, and they do not attempt to add new facts about bullying to the summary
judgment record, other than the facts that are recited in the hearing officer’s opinion. The

hearing officer made specific findings about bullying in his opinion, concluding that those

 

allegations did not amount to a violation of the lDEA or a deprivation of FAPE.
Presumably, the Richardsons disagree with that conclusion, but they offer no facts and
no legal argument to counter it.

The District begins its brief in support of summary judgment by observing that the
facts about bullying that exist in the administrative record are the only facts about bullying
that support Counts ll and lll. The District then goes on to explain why those same facts
are insufficient to establish a violation of § 504 or the ADA as a matter of law. All of that
is enough to meet the District’s initial burden on summaryjudgment.. ln citing to the facts
on bullying that exist in the administrative record, the District has made an adequate
“showing that the materials cited do not establish the absence or presence of a genuine
dispute, or that an adverse party cannot produce admissible evidence to support the fact.”
Fed. R. Civ. P. 56(c)(1)(B)_

B. The Nature of the Discrimination C|aims in Counts ll and |||

Another threshold issue is whether the disability discrimination alleged in Counts
ll and lll of the Complaint refers only to bullying, or refers to bullying and something else.
The Richardsons criticize the District’s “laser-focus on bullying” and contend that the
District has ignored their other proof supporting Counts ll and lll, namely, the District’s
“innumerable failures in providing an education to L. as required by law.” (Doc. 41 at 8).
lt appears the Richardsons have assumed-without explanation_that these educational
failures amount to violations of § 504 and the ADA. But the Complaint at Counts ll and
lll certainly makes claims about bullying. Paragraph 62, describing Count ll, states: “The
frequency and extent of the disability-based abuse L. suffered at the hands of his peers

and teachers denied L. full participation and benefits of his education.” (Doc. 1 at 15

(emphasis added)). Paragraph 64, also describing Count ll, identifies the source of the
disability discrimination alleged as peer-to-peer and teacher-to-student bullying: “L. was
being discriminated against based on his disability, by his peers and teachers; yet the
' school district was deliberately indifferent to the discrimination.” /d. at 16 (emphasis
added). lVloreover, although Count ll mentions the fact that L. “required language and
other related services to address his disabilities,” the Complaint does not claim that L.
suffered disability-based discrimination as a result of the District’s failure to provide those
services; instead, the Complaint explains that the reason why “L. failed to benefit
educationally and his skills actually regressed” was “because of the abuse, torment and
harassment by his peers which increased as he progressed through school." /d. at 14
(emphasis added).

Turning to Count lll, which charges disability discrimination under the ADA,
Paragraph 74 of the Complaint states: “The District has failed their responsibilities under
Title ll to provide services, programs, and activities in a full and equal manner to L. and
free from abuse, oppression, discrimination, and exclusion as a result of his disabilities.”
/d. at 18. Then, Paragraph 75 states: “The Third-Party Defendant District has further
failed their responsibilities under Title ll to provide services, programs, and activities in a
full and equal manner to children with disabilities and specifically L., as described herein
by subjecting L to an oppressive, inappropriate, hosti/e, and abusive educational
environment solely based on his disability.” /d. (emphasis added).

The Richardsons contend that (despite what the Complaint may focus on) the
District’s failure to comprehensively evaluate L. for services and provide him with lEPs

reasonably calculated to enable him to make educational progress was what actually

10

violated § 504 and the ADA. Therefore, in ruling on the District’s motion for summary
judgment, the Court will assume that the bullying claims and the “failure to educate” claims
explained in the hearing officer’s opinion form twin bases for the substantive law violations
asserted in Counts ll and lll.

With all of that said, what the Court will not consider is the Richardsons’ contention
that the instant claims against the District arise out of the District’s “failure to develop or
otherwise implement an appropriate lEP as directed by the hearing officer” after the
hearing officer’s decision was publishedl (Doc. 41 at 8). According to the Richardsons,
these new failures on the part of the District include not implementing appropriate lEPs
after the hearing officer directed the District to do so, see id. at 8-9, and not providing L.
with homebound services, appropriate homework, benchmark testing, or subject-by-
subject grade level assessments after the time period considered by the hearing officer
in the context of the administrative hearing, see id. at 9-10.

Even though neither § 504 nor the ADA contains an exhaustion requirement, the
law is clear that “a party must exhaust the administrative remedies available under the
lDEA before bringing a claim under a different statute seeking relief that is also available
under the lDEA.” B.M. ex rel. Miller, 732 F.3d at 886 (citing J.B. ex rel. Bailey v. Avilla R-
Xlll Sch. Dist., 721 F.3d 588, 592 (8th Cir. 2013)); See also 20 U.S.C. 1415(l) (“Nothing
in this chapter shall be construed to restrict or limit the rightsl procedures, and remedies
available under the Constitution, the Americans with Disabi|ities Act of 1990, title V of the
Rehabilitation Act of 1973, or other Federal laws protecting the rights of children with
disabilities, except that before the filing of a civil action under such laws seeking relief that

is also available under this subchapter, the procedures under subsections (f) and (g) shall

11

be exhausted to the same extent as would be required had the action been brought under
this subchapter.”).

The Richardsons’ post-hearing claims about violations of § 504 and the ADA must
be exhausted in a separate administrative hearing before the Arkansas Department of
Education before those claims may be brought to federal court. The Richardsons advised
the Court in another document filed of record (Doc. 52, Plaintiffs’ Reply in Support of
Motion for Leave to Amend Complaint) that they had already submitted a second due
process complaint (Doc. 48-1) to the Arkansas Department of Education, listing all the
District’s alleged failures to comply with the hearing officer‘s order after the decision was
issued. 3 The Richardsons explained that they believed they were required to file this
second due process complaint “to preserve their rights.” (Doc. 52 at 3). The Court agrees.

According to the Supreme Court’s decision in Fry v. Napoleon Community
Schools, 137 S. Ct. 743, 755 (2017), when “the gravamen of a complaint seeks redress
for a school’s failure to provide a FAPE," even if the claims are brought under a statute
other than the lDEA (such as § 504 of the Rehabilitation Act or the ADA), the claims must
first be exhausted in an administrative hearing before being brought to court, as per
Section 1415(l) of the lDEA. The Fry Court pointed out that “a plaintiff's initial pursuit of
the lDEA’s administrative remedies can serve as evidence that the gravamen of her later
suit is the denial of a FAPE, even though that does not appear on the face of her

complaint.” ld. at 758. So, it follows that a plaintiff

 

3 ln fact, all the facts listed in the Richardson’s response to summary judgment that cover
the time period after the hearing officer’s decision appear, verbatim, in the second due
process complaint See Doc. 48-1 at 6-7.

12

cannot escape § 1415(l) merely by bringing her suit under a statute other
than the lDEA-as when, for example, the plaintiffs in Smith4 claimed that
a school’s failure to provide a FAPE also violated the Rehabilitation Act,
Rather, that plaintiff must first submit her case to an lDEA hearing officer,
experienced in addressing exactly the issues she raises. But if, in a suit
brought under a different statute, the remedy sought is not for the denial of
a FAPE, then exhaustion of the lDEA’s procedures is not required.

ld. at 754.

ln the case at bar, the new, post-hearing claims asserted by the Richardsons are
not distinctly § 504 or ADA claims, but instead bear a close resemblance to their lDEA
claims brought in the first administrative hearing, in that both their first and second due
process complaints raise issues about the adequacy of L.’s lEPs and the District’s
evaluation process for the provision of special education services. Moreover, the second
due process complaint flows logically from the first one, as the second complaint alleges
the District failed to do all the things the hearing officer ordered it to do after the first
complaint was resolved.

To discern whether “the gravamen” of the Richardsons’ new claims_though
maintained under statutes other than the lDEA_require that they be brought before an
lDEA hearing officer before being filed in court, the following passage from Fiy is
instructive:

One clue to whether the gravamen of a complaint against a school concerns

the denial of a FAPE, or instead addresses disability-based discrimination,

can come from asking a pair of hypothetical questions. First, could the

plaintiff have brought essentially the same claim if the alleged conduct had

occurred at a public facility that was not a school-say, a public theater or
library? And second, could an adult at the school-say, an employee or
visitor-have pressed essentially the same grievance? When the answer to

those questions is yes, a complaint that does not expressly allege the denial

of a FAPE is also unlikely to be truly about that subject; after all, in those
other situations there is no FAPE obligation and yet the same basic suit

 

4 Smith V. Robinson, 468 U.S. 992 (1984).

13

could go forward. But when the answer is no, then the complaint probably

does concern a FAPE, even if it does not explicitly say so; for the FAPE

requirement is all that explains why only a child in the school setting (not an

adult in that setting or a child in some other) has a viable claim.

ld. at 756 (emphasis in original).

Under the instant facts, the hypothetical questions above must be answered in the
negative. That further convinces the Court that the Richardsons’ post-hearing claims
must first be exhausted before the Arkansas Department of Education before being heard
by this Court. For all these reasons, the Courtfinds that Counts ll and lll of the Complaint
are premised on facts concerning: (1) the alleged bullying of L. and the District’s response
to such bullying and (2) the District’s alleged failure to comprehensively evaluate L. and
provide reasonable lEPs during the time period that was considered by the administrative
hearing officer with respect to the first due process complaint.

1. Bu||ying

ln the District’s summary judgment brief, it cites to the hearing officer’s summary
of the incidents of bullying claimed by the Richardsons, as well as the District’s response
or lack of response to the bullying. The District then argues that these facts are
insufficient to establish any genuine, material question of liability for violations of § 504 or
the ADA. As the Court observed previously, citing to the hearing officer’s record of the
facts was sufficient to meet the District’s initial burden on Rule 56. The burden then
shifted to the Richardsons to “discard the shielding cloak of formal allegations and meet
proof with proof” as to the bullying claims. Conseco Life lns. Co. v. Williams, 620 F.3d
902, 909 (8th Cir. 2010) (quotation and citation omitted).

Before examining the Richardsons’ proof, the Court turns to the District’s argument

about the preclusive effect the Court ought to give to the hearing officer’s findings about

14

bullying. The District argues that since the hearing officer found that the bullying
allegations did not amount to a violation of the lDEA and a denial of FAPE, the Court
should give those findings preclusive effect with respect to the claims in Counts ll and lll,
since the hearing officer’s decision was not successfully appealed by the Richardsons
and is now to be considered “final.” Though the District’s argument is an interesting one,
there is no need for the Court to take it up here. The Richardsons’ response to summary
judgment-or lack thereof_provides enough basis for the Court to find that they failed to
meet their burden under Rule 56 to establish the existence of any genuine, material
dispute of fact regarding bullying that would demonstrate that “school officials acted in
bad faith or with gross misjudgment.” Birmingham, 220 F.3d at 856.

ln particular, the Richardsons’ statement of facts (Doc. 42) contains no facts about
bullying or facts that purport to show that L. suffered a hostile and abusive environment
at school. Tonya Richardson’s affidavit (Doc. 42-1) states nothing about bullying. Her
affidavit is confined to facts showing how the District allegedly failed in its educational
obligations to L. after the hearing officer issued his opinion. ld. Mrs. Richardson’s ninety-
three-page deposition (Doc. 42-2) and Mr. Chad Richardson’s fifty-one-page deposition
(Doc. 42-3) are attached to the brief in opposition to summary judgment, but the brief itself
does not refer the Court to any portion of either deposition. As the Seventh Circuit
observed, “[j]udges are not like pigs, hunting for truffles buried in briefs,” United States v.
Dunke/, 927 F.2d 955, 956 (7th Cir. 1991) (per curiam), and they “need not excavate
masses of papers in search of revealing tidbits_not only because the rules of procedure

place the burden on the litigants, but also because their time is scarce,” Northwestern

Nat’/ /nS. Co. V. Baltes, 15 F.3d 660, 662-63 (7th Cir. 1994).

 

 

Another item attached to the brief is an expert report by Dr. Howard M. Knoff (Doc.
42-4), which is also the subject of a Daubert motion filed by the District (Doc. 49). Without
deciding the admissibility of Dr. Knoff’s opinions or ruling on the Daubert motion, the Court
notes that the report is sixty-three pages long, and, again, no portion of it is discussed in
the Richardsons’ brief. ln fact the only reference to the report appears in the last
sentence of the brief, just before the “Conclusion” section, as follows: “See generally Ex.
D (Expert Report)l at 48-57 (describing the specific and pervasive failures of the District
in this case, as well as the proper practices and standards).” (Doc. 41 at 10). Any facts
about bullying cited in Dr. Knoff’s report are lifted, verbatiml from the hearing officer’s
opinion. As Dr. Knoff was not an eyewitness to any of the bullying incidents and is not
qualified to offer legal opinions, the report itself cannot serve as a proxy for the
Richardson’s lack of response on summary judgment

Left only with the facts about bullying as recounted by the hearing officer, the Court
finds that those facts, when taken in the light most favorable to the Richardsons, do not
establish a violation of § 504 or the ADA as a matter of law. As previously stated, to prove
§ 504 and ADA claims based on educational services for a disabled child, there must be
evidence that “school officials acted in bad faith or with gross misjudgment.” Birmingham
v. Omaha Sch. Dist., 220 F.3d 850, 856 (8th Cir. 2000). ln order to avoid summary
judgment, the Richardsons must raise a genuine, material question of fact that shows that
the District’s conduct in response to allegations of bullying “depart[ed] substantially from
‘accepted professional judgment, practice or standards [so] as to demonstrate that the

person[s] responsible actually did not base the decision on such a judgment.”’ B.M. ex

16

re/. Mi//er v. S. Ca//away R-// Sch. Dist., 732 F.3d 882, 887 (8th Cir. 2013) (internal
citations omitted; alterations in original).

The record reveals there were four incidents of alleged bullying. (Doc. 1-2 at 44-
45). They are summarized by the hearing officer in his opinion as follows:

(1) “[L.] was bullied by another peer. The incident upset [L.], and Hicks
[L.’s science teacher] called Parents to request that they pick up [L.]
from school. When Parents arrived to pick up [L.], Hicks told Parent
(father) that another Student had picked on [L.] and that another
teacher, Robinson, had disciplined the child at fault Hicks assured
Parent (father) that steps would be taken to ensure that there were
no other similar incidents."

(2) “[D]uring the first week of October, 2016l [L.] told Hicks that he felt
bullied by another Student When asked details about the incident
[L.] told Hicks that another peer had told [L.] that he needed to put
his name on a class paper. Hicks took action and informed the
appropriate teacher of the incident”

(3) “Parents assert that [L.] was bullied in keyboarding class by his
keyboarding teacher, Perry. There was testimony that [L.] was
experiencing tics in class and Perry instructed [L.] to stop moving in
his seat Parent (father) testified that he went to the school on
October 3, 2016 to address this issue with Perry. ln discussing the
issue with Parent (father), Perry admitted that she had told [L.] to
stop moving in his seat She explained that she did not know that
[L.] had a diagnosis of Autism Spectrum Disorder.”

(4) “Parents alleged that [L.] was being picked on in Dillon’s class and
that Dillon was non-responsive to [L.’s] requests for assistance.
Parents also alleged that Dillon required [L.] to sit on a bean bag
chair in her classroom when [L.] continued to tell Dillon that he was
being bullied.”
ld. at 45.
The Court, having reviewed all the facts surrounding these incidents, as set forth
in detail by the hearing officer, finds that none of these incidents demonstrates bad faith
or gross misjudgment by District staff or administrators None of the incidents, even

assuming they happened exactly as the hearing officer recounted, create a jury question

17

 

 

as to a possible violation of § 504 or the ADA. The Richardsons elected on summary
judgment to rest only on the facts on bullying as recounted by the hearing officer, and
those facts simply do not form a basis for liability as to either Count ll or Count lll.

2. Fai|ure to Comprehensively Eva|uate L and Provide Reasonab|e lEPs

The Richardsons also argue that the District violated § 504 and the ADA when it
failed to provide L. with adequate lEPs, educational services, evaluations, and
programming suited to his capabilities and in line with his disabilities The Court views
the facts surrounding these claims as temporally limited. See Section lll.B., supra. The
Court will therefore consider whether the failure to provide adequate lEPs, educational
services, evaluation, and programming during the time period prior to the hearing officer’s
issuance of his opinion could potentially constitute a violation of § 504 or the ADA as a
matter of law.

The Court assumes for purposes of summary judgment that the District violated
the lDEA and failed to provide L. with FAPE, just as the hearing officer found in his
opinion. The legal question is whether there are any facts in the summary judgment
record to show that the District did “something more” than merely fail to comply with the
lDEA. For liability to attach under both § 504 and the ADA, “[t]he defendant’s statutory
non-compliance must deviate so substantially from accepted professional judgment,
practice, or standards as to demonstrate that the defendant acted with wrongful intent”
B.M. ex re/. Miller, 732 F.3d at 887.

The Richardsons contend that the facts that prove the District’s “failure to educate,
specifically a failure to conduct necessary evaluations and to develop and implement an

appropriate lEP,” (Doc. 41 at 5), are sufficient to create a jury question as to whether the

18

District violated § 504 and the ADA. The Court disagrees The Richardsons have pointed
to no facts in the summary judgment record that, even when taken in the light most
favorable to them, would indicate that any District staff member or administrator acted in
bad faith or with wrongful intent to violate the lDEA in failing to comprehensively evaluate
L. and provide lEPs reasonably calculated to enable him to make academic progress
The facts at most indicate the District’s statutory non-compliance with the lDEA, which is
not the same as intentional discrimination Ordinary negligence on the part of educators
is insufficient as a matter of law to establish a genuine, material dispute of fact as to a
§ 504 or ADA violation. Birmingham, 220 F.3d at 856 (defining the legal standard as bad
faith or gross misjudgment).
lV. CONCLUS|ON

For all the reasons explained herein, |T |S ORDERED that Defendant Omaha
School District’s Motion for Summary Judgment (Doc. 36) is GRANTED, and the case is
D|SM|SSED W|TH PREJUD|CE. Judgment shall enter concurrently with this Order.

lT lS FURTHER ORDERED that all other pending motions are MOOT.

tr
iT is so oRDERED on this 393 day oprrii,

   
  

 

l ~ THY'L.Br\;ons
uNlTEt)(_s;AtEs DisTRicT JuDoE

19

